DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and prosecuted.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted are being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., US PG-Pub 2017/0322642, hereinafter Zhang, in view of Ahn et al., US PG-Pub 2016/0357274, hereinafter Ahn, and Hicks et al., US PG-Pub 2014/0218343, hereinafter Hicks.
Regarding Claim 1, Zhang teaches an electronic device (mobile device 100) comprising: 
a sensing panel (user input unit 140); 
communication unit 120); 
at least one processor (controller 130) electrically connected to the sensing panel and the communication circuitry (Fig. 3, and corresponding descriptions); and 
a memory (memory 170) electrically connected to the at least one processor (Fig. 3, and corresponding descriptions), 
wherein the memory is configured to store instructions ([0103]-[0105]), when executed by the at least one processor ([0103]-[0105]), cause the at least one processor to: 
based on a pen signal ([0068]-[0071]) from a stylus pen (stylus pen 200) being detected through the sensing panel ([0099]); and
based on the pen signal ([0068]-[0071]) from the stylus pen (stylus pen 200) not being detected through the sensing panel ([0109], [0113]-[0118], [0120]-[0128]): 
receive, through the communication circuitry, at least one communication signal ([0109], [0113]-[0118], [0120]-[0128]).
	However, Zhang does not explicitly teach based on the pen signal from the stylus pen being detected through the sensing panel, perform a first operation identified based on the detected pen signal.
	Ahn teaches based on the pen signal from the stylus pen (Ahn: motion pen 200) being detected through the sensing panel (Ahn: display unit 151), perform a first operation identified based on the detected pen signal (Ahn: [0079]-[0087]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the input operations the stylus taught by Ahn Ahn: [0087]), thereby providing a more immersive user experience.
However, Zhang, as modified by Ahn, does not explicitly teach identify a gesture based on information on a position of the stylus pen, included in the received at least one communication signal, and perform a second operation corresponding to the identified gesture.
Hicks teaches identify a gesture based on information on a position of the stylus pen, included in the received at least one communication signal (Hicks: [0050]-[0055]), and 
perform a second operation corresponding to the identified gesture (Hicks: [0050]-[0055]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the gestures taught by Hicks into the device taught by Zhang, as modified by Ahn, in order to facilitate a user-configurable resulting action and rate of function associated with the speed of the gesture (Hicks: [0051]), thereby providing a more interactive user experience.
Regarding Claim 2, Zhang, as modified by Ahn and Hicks, teaches the electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: 
receive, through the communication circuitry, a first communication signal including first information indicating a start of gesture input before receiving the at least one communication signal (Ahn: [0091]), 
Ahn: [0091]), and 
identify the gesture based on identifying the second information included in the received second communication signal (Ahn: [0104]-[0114], [0117]-[0133]; Hicks: [0050]-[0055]).
Regarding Claim 3, Zhang, as modified by Ahn and Hicks, teaches the electronic device of claim 2, wherein the first information includes information indicating that a button of the stylus pen (Zhang: button 210; Ahn: button unit 250) is in a state of being pressed (Zhang: [0154]; Ahn: [0091]-[0092]), and 
wherein the second information includes information indicating that the button of the stylus pen is in a state of being released (Zhang: [0154]; Ahn: [0091]-[0092]).
Regarding Claim 4, Zhang, as modified by Ahn and Hicks, teaches the electronic device of claim 1, wherein the information on the position of the stylus pen includes at least one of: 
sensing data acquired by a sensor of the stylus pen (Ahn: [0104]-[0114], [0117]-[0133]; Hicks: [0050]-[0055]), 
coordinates of the stylus pen, identified based on the acquired sensing data (Ahn: [0104]-[0114], [0117]-[0133]; Hicks: [0050]-[0055]), or 
a displacement of the stylus pen, identified based on the acquired sensing data (Ahn: [0104]-[0114], [0117]-[0133]; Hicks: [0050]-[0055]
Regarding Claim 5, Zhang, as modified by Ahn and Hicks, teaches the electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: 
identify one or more candidate gestures using the information on the position of the stylus pen (Ahn: [0104]-[0114]; Hicks: [0050]-[0055]), and 
identify the gesture among the identified one or more candidate gestures (Ahn: [0104]-[0114]; Hicks: [0050]-[0055]).
Regarding Claim 6, Zhang, as modified by Ahn and Hicks, teaches the electronic device of claim 5, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: 
input the information on the position of the stylus pen to a plurality of gesture detection algorithms (Ahn: [0104]-[0114], [0117]-[0133], [0163]), wherein each of the plurality of gesture detection algorithms determines whether a corresponding gesture has occurred (Ahn: [0104]-[0114], [0117]-[0133], [0163]), and 
identify, as the one or more candidate gestures, one or more gestures corresponding to one or more detection algorithms having a processing result satisfying a specified condition among processing results of the plurality of gesture detection algorithms (Ahn: [0104]-[0114], [0117]-[0133], [0163]).
Regarding Claim 7, Zhang, as modified by Ahn and Hicks, teaches the electronic device of claim 5, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: 
identify a travel distance of each of the one or more candidate gestures (Ahn: [0104]-[0114]; Hicks: [0050]-[0055]), and 
Ahn: [0104]-[0114]; Hicks: [0050]-[0055]).
Regarding Claim 8, Zhang, as modified by Ahn and Hicks, teaches the electronic device of claim 7, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: 
identify the gesture further based on at least one of a weight for each of the one or more candidate gestures, a score for each of the one or more candidate gestures, or a ratio of the travel distance of each of the one or more candidate gestures relative to a total distance of the one or more candidate gestures (Ahn: [0104]-[0114]; Hicks: [0050]-[0055]).
Regarding Claim 9, Zhang, as modified by Ahn and Hicks, teaches the electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: 
perform, as the second operation, a function mapped to the identified gesture in an application running in a foreground of the electronic device (Ahn: [0104]-[0114]; Hicks: [0050]-[0055]).
Regarding Claim 10, Zhang, as modified by Ahn and Hicks, teaches the electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: 
receive, through the communication circuitry, acceleration information of the stylus pen while the pen signal from the stylus pen is detected (Ahn: [0117]-[0133]; Hicks: [0050]-[0055]), and 
Ahn: [0117]-[0133]; Hicks: [0050]-[0055]).
Regarding Claim 11, Zhang, as modified by Ahn and Hicks, teaches the electronic device of claim 1, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: 
based on the pen signal being detected, activate a position gesture engine and using the activated position gesture engine (Ahn: [0104]-[0114]; Hicks: [0050]-[0055]), and perform the first operation based on the position of the stylus pen, identified by using the activated position gesture engine (Ahn: [0104]-[0114]; Hicks: [0050]-[0055]), and 
based on the pen signal being not detected, activate a direction gesture engine, and identify the gesture by using the activated direction gesture engine (Ahn: [0104]-[0114]; Hicks: [0050]-[0055]).
Regarding Claim 12, Zhang, as modified by Ahn and Hicks, teaches the electronic device of claim 1, wherein the first operation includes at least one of providing a pen function, or providing additional information on content being displayed (Ahn: [0104]-[0114]; Hicks: [0050]-[0055]).
Regarding Claim 19, Zhang teaches a method of operating an electronic device (mobile device 100), comprising: 
based on a pen signal from a stylus pen (stylus pen 200) being detected through a sensing panel of the electronic device (user input unit 140; [0099]); and 
based on the pen signal from the stylus pen not being detected through the sensing panel ([0109], [0113]-[0118], [0120]-[0128]): 
communication unit 120), at least one communication signal ([0109], [0113]-[0118], [0120]-[0128]).
However, Zhang does not explicitly teach based on the pen signal from the stylus pen being detected through the sensing panel, performing a first operation identified based on the detected pen signal.
	Ahn teaches based on the pen signal from the stylus pen (Ahn: motion pen 200) being detected through the sensing panel (Ahn: display unit 151), performing a first operation identified based on the detected pen signal (Ahn: [0079]-[0087]).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the input operations the stylus taught by Ahn into the device taught by Zhang in order to perform operations (Ahn: [0087]), thereby providing a more immersive user experience.
However, Zhang, as modified by Ahn, does not explicitly teach identifying a gesture based on information on a position of the stylus pen, included in the received at least one communication signal, and performing a second operation corresponding to the identified gesture.
Hicks teaches identifying a gesture based on information on a position of the stylus pen, included in the received at least one communication signal (Hicks: [0050]-[0055]), and 
performing a second operation corresponding to the identified gesture (Hicks: [0050]-[0055]).
Hicks: [0051]), thereby providing a more interactive user experience.
Regarding Claim 20, Zhang, as modified by Ahn and Hicks, teaches the method of claim 19, wherein the identifying of the gesture comprises: 
identifying one or more candidate gestures using the information on the position of the stylus pen (Ahn: [0104]-[0114]; Hicks: [0050]-[0055]); and 
identifying the gesture among the identified one or more candidate gestures (Ahn: [0104]-[0114]; Hicks: [0050]-[0055]).

Claims 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn et al., US PG-Pub 2016/0357274, hereinafter Ahn, in view of Hicks et al., US PG-Pub 2014/0218343, hereinafter Hicks.
Regarding Claim 13, Ahn teaches an electronic device (mobile terminal 100) comprising: 
communication circuitry (wireless communication unit 110); 
at least one processor (control unit 180) electrically connected to the communication circuitry (Fig. 2A, and corresponding descriptions); and 
a memory (memory unit 170) electrically connected to the at least one processor (Fig. 2A, and corresponding descriptions), 
wherein the memory is configured to store instructions ([0087]), when executed by the at least one processor ([0087]), causes the at least one processor to: 
motion pen 200; [0091]-[0092]), 
receive, through the communication circuitry, a plurality of second communication signals from the stylus pen ([0104]-[0114], [0117]-[0133]), 
identify one or more candidate gestures based on information on a position of the stylus pen, included in the received plurality of second communication signals ([0104]-[0114], [0117]-[0133]), 
receive, through the communication circuitry, a third communication signal after receiving the plurality of second communication signals ([0091]-[0092], [0104]-[0114], [0117]-[0133]); and
identifying second information indicating termination of the gesture input ([0091]-[0092]).
However, Ahn does not explicitly teach identify a gesture satisfying a specified condition among the identified one or more candidate gestures included in the received third communication signal, and perform an operation corresponding to the identified gesture.
Hicks teaches identify a gesture satisfying a specified condition among the identified one or more candidate gestures included in the received third communication signal (Hicks: [0050]-[0055]), and 
perform an operation corresponding to the identified gesture (Hicks: [0050]-[0055]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the gestures taught by Hicks into the device Hicks: [0051]), thereby providing a more interactive user experience.
Regarding Claim 14, Ahn, as modified by Hicks, teaches the electronic device of claim 13, wherein the first information includes information indicating that a button of the stylus pen (Ahn: button unit 250) is in a state of being pressed (Ahn: [0091]-[0092]), and 
wherein the second information includes information indicating that the button of the stylus pen is in a state of being released (Ahn: [0091]-[0092]).
Regarding Claim 15, Ahn, as modified by Hicks, teaches the electronic device of claim 13, wherein the information on the position of the stylus pen comprises at least one of: 
sensing data acquired by a sensor of the stylus pen (Ahn: [0104]-[0114], [0117]-[0133]; Hicks: [0050]-[0055]), 
coordinates of the stylus pen, identified based on the acquired sensing data (Ahn: [0104]-[0114], [0117]-[0133]; Hicks: [0050]-[0055]), or 
a displacement of the stylus pen, identified based on the acquired sensing data (Ahn: [0104]-[0114], [0117]-[0133]; Hicks: [0050]-[0055]).
Regarding Claim 16, Ahn, as modified by Hicks, teaches the electronic device of claim 13, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: 
input the information on the position of the stylus pen to a plurality of gesture detection algorithms (Ahn: [0104]-[0114], [0117]-[0133], [0163]), each of which Ahn: [0104]-[0114], [0117]-[0133], [0163]), and 
identify, as the one or more candidate gestures, one or more gestures corresponding to one or more detection algorithms having a processing result satisfying another specified condition, among processing results of the plurality of gesture detection algorithms (Ahn: [0104]-[0114], [0117]-[0133], [0163]).
Regarding Claim 17, Ahn, as modified by Hicks, teaches the electronic device of claim 16, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: 
identify a travel distance of each of the one or more candidate gestures (Ahn: [0104]-[0114]; Hicks: [0050]-[0055]); and 
identify a candidate gesture corresponding to a maximum travel distance among travel distances of the one or more candidate gestures as the gesture (Ahn: [0104]-[0114]; Hicks: [0050]-[0055]).
Regarding Claim 18, Ahn, as modified by Hicks, teaches the electronic device of claim 17, wherein the instructions, when executed by the at least one processor, further cause the at least one processor to: 
identify the gesture further based on at least one of a weight for each of the one or more candidate gestures, a score for each of the one or more candidate gestures, or a ratio of the travel distance of each of the one or more candidate gestures relative to a total distance of the one or more candidate gestures (Ahn: [0104]-[0114]; Hicks: [0050]-[0055]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234.  The examiner can normally be reached on M-F: 0830-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


STEPHEN T. REED

Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627